Order, Supreme Court, New York County (Carol E. Huff, J.), entered April 28, 1992, which, inter alia, denied defendant-appellant’s cross motion for summary judgment dismissing the complaint as against him, unanimously affirmed, with costs.
We agree with the IAS Court that issues of fact exist concerning the propriety of defendant-appellant’s conduct as plaintiffs’ attorney, including whether defendant misrepresented his expertise in the field of medical malpractice, misrepresented that an action had been timely commenced, misrepresented that a bill of particulars had been served, misrepresented that a discovery conference had been scheduled, and whether such misrepresentations caused plaintiffs to continue their retention of defendant until after the expiration of the Statute of Limitations.
Nor do we find merit in plaintiffs’ request for sanctions.
We have considered defendant’s other arguments and find them to be without merit. Concur—Sullivan, J. P., Rosenberger, Wallach, Ross and Asch, JJ.